Citation Nr: 0307582	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic liver 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1989 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a personal hearing at the RO 
in November 1999.  Although the veteran also initiated an 
appeal from a denial of service connection for thyroid 
disability, this benefit was subsequently granted by hearing 
officer decision in April 2000. 


FINDING OF FACT

The veteran does not suffer from chronic liver disability 
related to his active duty service.   


CONCLUSION OF LAW

Chronic liver disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for a disability manifested by abnormal 
liver function tests.  The discussions in the rating 
decision, statement of the case, supplemental statements of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a February  
2001 letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Further, after reviewing the claims folder, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA and private medical records, reports of VA 
medical examinations, and testimony and correspondence from 
the veteran.  As the record shows that the veteran has been 
afforded a VA examination and an etiology opinion has been 
obtained, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Factual Background

The service medical records reveal that in February 1994, the 
veteran was being seen for abnormal liver function tests.  
The impression was that the veteran was stable.  In June 
1994, abnormal liver function tests were noted.  The 
assessment was that the abnormal liver enzymes were not due 
to significant liver disease but were most likely secondary 
to fatty liver or other mild non-specific reaction to liver.  
It was felt that the veteran was fit for overseas duty.  A 
partial service medical record dated in August 1994 indicates 
that the veteran had abnormal liver function tests for one 
and one half years.  Screening for viral infection was 
negative.  A fatty liver was noted.  An in-service X-ray of 
the liver was interpreted as being negative.  An undated 
service medical record references a past medical history of 
increased liver function tests which were questionably 
presumed to be secondary to a fatty liver.  

On VA examination in January 1998, the veteran reported that 
he had had elevated liver enzymes which were noted during a 
Persian Gulf War physical.  At that time, he denied 
colic/abdominal pain, distention, nausea and vomiting, 
fatigue, weakness, depression or anxiety.  He also denied 
weight gain or loss, steatorrhea, malabsorption or 
malnutrition.  The impression at that time was non-specific 
liver disease.  

A private physician reported in February 1998 that the 
veteran had exhibited abnormal liver function tests upon his 
return from Kuwait.  It was recommended that if a repeat test 
was abnormal, the veteran should seek treatment by a 
gastroenterologist.  In July 1998, the physician noted that a 
follow-up liver function test was abnormal.  The impression 
was that it was possible that niacin might be contributing to 
some of the liver function abnormality.  A referral to a 
gastroenterologist was recommended.  

On VA examination in August 1998, the veteran's chief 
complaint was a mild abnormality of the liver enzymes.  The 
veteran reported that he had been informed that he had had 
hepatitis in the past.  The diagnosis was hepatocellular 
damage, possible fatty liver.  It was recommended that the 
veteran have a liver ultrasound and a repeat hepatitis panel.  

On VA examination in June 1999, it was noted that the veteran 
had elevated liver enzymes during active duty.  He initially 
experienced fatigue and weakness.  There was no vomiting, 
hematemesis or melena.  He denied abdominal pain or 
distention.  He had gained sixty pounds since his discharge 
from active duty.  Physical examination was normal.  There 
were no signs of liver disease such as palmar erythema or 
spider angiomata.  The only elevated range in the liver 
function tests was SGPT which was 82 IU/liter.  The normal 
range was up to 40 IU/liter.  Other liver function tests were 
normal.  Tests for hepatitis A, B, and C were non-reactive.  
A liver biopsy was declined.  The diagnosis was elevation for 
SGPT with other liver function and serological tests being 
normal and no clinical signs of liver disease.   

The veteran testified at a local RO hearing in November 1999 
that he had not been on any medication for his liver since 
August 1998.  He reported that he had been diagnosed with 
hepatitis twice in the past including one diagnosis made 
during active duty.  He testified that the only chronic liver 
condition he had been diagnosed with was hepatitis.  

On VA examination of the thyroid in December 1999, it was 
noted that the veteran had a history of fluctuation in his 
liver function test profile.  There was no history of 
hepatitis.  

A private clinical record dated in June 2001 indicates that 
the veteran was complaining of weight loss.  A past medical 
history was referenced including an "issue of thyroid versus 
hepatitis."  The veteran did not remember a clear diagnosis 
of hepatitis.  It was noted that he had been tried on a 
statin agent in the past which may be why his liver function 
tests were elevated.  

Private medical testing which was conducted in November 2001 
indicated the presence of slightly elevated SGPT, the 
significance of which could not be determined in the absence 
of serial determinations.  It was noted that many such 
abnormalities disappeared on repeat testing.  

A private clinical record dated in December 2001 indicated 
that liver function tests were normal with the exception of 
slightly elevated ALT at 58.  The top normal score for the 
ALT was reported to be 45.  A liver disorder was not 
diagnosed.  A record dated in February 2002 indicated that 
liver function tests were slightly elevated.  The pertinent 
assessment was slightly elevated liver function tests.  It 
was suspected that the elevation was due to the veteran's 
niacin.  In April 2002, it was noted that the veteran had a 
long history of elevated liver function tests.  At one time 
it was thought that the problem was due to drinking but the 
veteran denied this.  Work-ups by specialists were negative.  

A private physician wrote in an April 2002 letter that the 
veteran had had trouble with abnormal liver function tests 
over the years and for a period of time was considered to 
have alcoholic hepatitis but he denied being a drinker.  Past 
medical history was noted to be unremarkable.  

A private ultrasound of the liver which was conducted in 
November 2002 was interpreted as revealing significant liver 
abnormalities.  

On VA examination in December 2002, it was noted that the 
veteran had been diagnosed with elevated liver enzymes.  He 
denied previous exposure to hepatitis A, B or C.  He denied 
any risk factors including IV drug use, tattoos or blood 
transfusion.  He denied any generalized weakness, fatigue, 
yellow discoloration of the eyes or urine.  He denied 
abdominal distention or ascites.  There was no hematemesis or 
melanotic stool.  Review of lab results revealed a negative 
hepatitis panel and mild elevation of AST to 53 and ALT to 
77.  A liver ultrasound was reviewed which revealed a 
possible fatty liver.  The impressions were mild elevation of 
SGOT, SGPT possibly secondary to dyslipidemia causing fatty 
liver.  There was no evidence of viral hepatitis.  

On an addendum to the examination report, it was noted that 
the veteran had some mildly abnormal liver enzymes but showed 
no evidence of chronic liver disease.  There was no physical 
finding suggestive of chronic liver disease.  There was no 
evidence of viral hepatitis.  It was opined that the 
veteran's mild hepatocellular liver damage is more likely 
than not due to dyslipidemia which is causing fatty liver.  
The examiner concluded by writing that at the time of the 
examination, the veteran's abnormal liver enzymes had no 
relation to the veteran's previous active duty service.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  For a showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

To begin with, the Board first notes that abnormal laboratory 
findings are not in themselves evidence of a chronic 
disability.  See generally 61 Federal Register 20,440, 20,445 
(May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.).  The essential question is whether or not the 
veteran suffers from chronic liver disability.  In other 
words, are the elevated liver function test findings 
indicative of current chronic liver disability.  This is 
clearly a medical question and must be addressed by medical 
personnel.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

There is some difference of opinion as to the cause of the 
veteran's elevated liver function tests.  The examiner who 
conducted the January 1998 VA examination diagnosed the 
presence of non-specific liver disease, but the examiner who 
conducted the June 1999 VA examination found no clinical 
evidence of the presence of liver disease.  Two different 
private physicians opined that the cause of the abnormal 
tests might be Niacin and one private physician thought the 
cause might be due to the use of a statin agent.  The 
examiner who conducted the December 2002 VA examination 
affirmatively opined that the veteran's abnormal liver 
enzymes (and by direct corollary fatty liver and 
dyslipidemia) had no relation to active duty service.  This 
is the only competent evidence of record which has analyzed 
the possible relationship between the underlying disorder 
causing the elevated liver function tests and the veteran's 
active duty service.  

The only other evidence of record which links a disability 
manifested by elevated liver function tests to active duty in 
any way is the veteran's own allegations and testimony.  The 
Board finds the veteran is a lay person as he has not 
indicated that he has received any specialized medical 
training.  As a lay person, the veteran is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  His allegations as to the presence and etiology 
of a disability manifested by elevated liver function tests 
are without probative value.  

The Board notes the veteran had service in South West Asia 
during the Persian Gulf War and, on a VA Form 9 which was 
received in August 1999, appears to allege that his liver 
disorder was due to his service during that time.  In 
addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more within 
a specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  

The Board finds that service connection is not warranted for 
a disability manifested by elevated liver function tests 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317(a) because there are no objective indications of 
current chronic disability to begin with.  At the time of VA 
examination in December 2002, the veteran denied any 
generalized weakness, fatigue, yellow discoloration of his 
eyes or urine, abdominal distention or ascites, hematemesis 
or melanotic stool.  Laboratory tests for hepatitis were 
essentially negative.  The veteran simply has elevated liver 
function tests with no clinical findings of chronic 
disability.  Under the circumstances, there is no basis for 
finding that service connection is warranted for any liver 
disability under any theory of service connection.    

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

